 ISTRONG ROOFING & INSULATING CO.9and executed on or aboutMarch 1, 1964, withall other employer-members ofthat association,and we will,upon request, bargaincollectively with the afore-said company as a componentmember of the employerassociation.LOCAL UNION No. 26, INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 707 NorthCalvert Street, Sixth Floor, Baltimore, Maryland, Telephone No. 752-8460, Extension2100, if they have any question concerning this notice or compliance with itsprovisions.Joseph T.Strong d/b/a Strong Roofing&Insulating Co.andRoof-ers Local 36, United Slate, Tile and Composition Roofers, Dampand Waterproof Workers Association.Case No. 21-CA-5978.April 19, 1965DECISION AND ORDEROn January 8, 1965, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision and a supportingbrief.The General Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, StrongRoofing & Insulating Co., its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Examiner'sRecommended Order.152 NLRB No. 2. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner MartinS.Bennettat Los Angeles,California, on October 20, 1964.The cbmplaint 1 alleges that Respondent, JosephT. Strong d/b/a Strong Roofing & Insulating Co., had engaged in unfair laborpracticeswithin the meaning ofSection8(a)(5) and 8(a)(1) of the Act.Oralargument was waived and briefs have been submitted by the General Counsel andRespondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSJoseph T. Strong, an individual proprietor doing business under the trade nameand style of Strong Roofing & Insulating Co., is engaged in the roofing of residentialand commercial buildings.This concern annually purchases supplies valued atless than $50,000.Since approximately 1949, but not after September of 1964, Respondent was amember of Roofing Contractors' Association of Southern California, Inc., hereincalled the Association.The latter is an association of roofing contractors in south-ern California which negotiates collective-bargaining agreements in behalf of itsmembers with the charging Union and its sister Local 72.At least one of themembers of this Association annually performs services valued in excess of $50,000outside the State of California.Finding hereinafter that Respondent was a member of this Association at the timematerial herein, I further find that the operations of Respondent affect commercewithin the meaning of Section 2(6) and (7) of the Act and that it would effectuatethe purposes of the Act to assert jurisdiction herein.N.L.R.B. V. MiscellaneousDrivers & Helpers, Local 610 Funeral Directors of Greater St. Louis,293 F. 2d437 (C.A. 8), andInsulation Contractors of Southern California, Inc., et al.,110NLRB 638.II.THE LABOR ORGANIZATION INVOLVEDRoofers Local 36, United Slate, Tile and Composition Roofers, Damp and Water-proofWorkers Association is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issue; introductionA contract between the Association, in behalf of its members and the Union, wasin effect from August 15, 1960, to August 14, 1963.Negotiations on a successorcontract commenced in March of 1963 and an agreement was arrived at on Au-gust 14, 1963, for the period from August 15, 1963, through August 15, 1967.Both contracts provided for year-to-year renewal after the stated term, absent a60-day notice prior to the end of said term or any subsequent yearly period.Respondent has refused to sign and honor the 1963-67 agreement, claiming thatitwithdrew from the multiemployer bargaining unit and, further, that the Unionconsented to this withdrawal.The General Counsel alleges that Respondent's at-tempted withdrawal took place at an inappropriate time and urges, contrary toRespondent, that the Union never waived its rights herein; he contends that arefusal to bargain took place on and after June 2, 1964.2IIssued August 19, and based upon a charge filed June 3, 1964, by Roofers Local 36,United Slate, Tile and Composition Roofer, Damp and Waterproof Workers Association,herein called the Union2 The complaint refers to prior conduct which was fully litigated herein.Respondenthas contended that the 6-month statute of limitations established by Section 10(b) barsthe complaint, and relies upon the Union's first demand in October 1963, described below,that the Respondent sign the Association contract , the evidence, hon ever, goes beyond andtreats with Respondent's subsequent refusals to honor the contract. Afore particularly,aside from a meeting in December of 1963, there is evidence that a union representative metwith Respondent in April of 1964, the date the General Counsel presumably had in mind,and the chaige was filed on June 3, 1964. Consequently, the rationale ofLocal LodgeNo 1424, International Association of Machinists (Bryan Manufacturing Co.) v. N.L It B.,362 U.S. 411,is deemed not to be in point SeeLocal Union No. 269, International Broth-erhood of Electrical Workers (Mercer County Division New. Jersey Chapter, NationalElectrical Contractors Association),149 NLRB 768._ STRONG ROOFING & INSULATING CO.11Itmay be noted that the Association has 85 "regular" members who operateunionized shops in behalf of whom, as stated, it has for many years negotiated anassociationwide contract.Since June of 1962, it has recognized a new category ofassociate contractor members, some 10 or 11 in number; these operate nonunionshops and are not covered by the contract.Treated with hereinafter is Respond-ent's change of its membership from a regular to an associate contractor member-ship, as well as its resignation from the Association, and the effect of these movesupon Respondent's coverage by the contract.B. Appropriate unit and majority representation thereinThe General Counsel contends that all roofers employed by [regular] membersof the Association constitute a unit appropriate for the purposes of collective bar-gaining.This is an associationwide unit of the type regularly recognized by theBoard and I find it is an appropriate unit within the meaning of Section 9(b) ofthe Act.The General Counsel further contends that at all times since August 15, 1963,the effective date of the most recent agreement, the Union has been the representa-tive of a majority of the employees in the above-described unit, including those ofRespondent.Respondent does not dispute the Union's representative status amongthe other members of the Association, but again predicates its denial of said repre-sentative status among the employees of Respondent upon its attempted withdrawalfrom the unit.For reasons hereinafter set forth, I find that the Union has beenat all times material herein, and now is, the exclusive representative of all employeesin said unit within the meaning of Section 9(a) of the Act.C. Sequence of eventsAs set forth, a contract between the Association and the Union was in effect fromAugust 15, 1960, through August 14, 1963.Respondent, as a regular member ofthe Association, was bound by this contract and adhered to its terms. Indeed, con-sistent with custom whereby the Union obtained signed copies of the contracts fromthe respective members of the Association, Joseph Strong had signed the 1960 con-tract.3On January 23, 1962, Respondent wrote to the Union, as follows:Persuant [sic] to Article IX, paragraphs A, and B, in the Master LaborAgreement dated August 15, 1960 to August 14, 1963, inclusive, I, J T. Strongdba as sole proprietor of the Strong Roofing and Insulating Company locatedat 710 South Garfield Avenue, Alhambra, do hereby respectfully request ter-mination of the above Master Labor Agreement.Date of termination to be soon as possible under the terms of the Agreement.Request this intent of termination to be brought to the attention at the nextregular meeing of the Joint Labor Relations Board, at their February 6, 1962,meeting.Strong testified that he believed that this clause, as well as an identical clause in the1963-67 contract, permitted him to terminate the contract on 60 days' noticeHow-ever, it quite clear that the clause in both contracts does not so provide. It estab-lishes a term from August 15, 1960, through August 14, 1963, and from year to yearthereafter, absent 60 days' notice prior to August 14, 1963, or the end of any sub-sequent yearly period to terminate or modify the contract.Furthermore, Strongnever received a reply to this letter, which was sent via regular mail and there is nodirect evidence of its receipt by the Union.Respondent continued to live up to theterms of the agreement in all respects, including payment of fringe benefits.Negotiations for a successor contract covered the period from March 1963, throughAugust 14, 1963.A new contract was reached on August 14, for a term fromAugust 15, 1963, through August 15, 1967.There is evidence by Executive Director David Van Eyk of the Association that allmembers of the Association were kept posted as to the progress of the 1963 negotia-tions.Two open negotiating meetings were held on May 21 and July 13, 1963, andall regular members were invited to attend.And, on July 27, each regular memberwas mailed a document reflecting all contract matters that had been agreed upon asof that date.Moreover, on September 24, 1963, Respondent made fringe payments3All regular members of the Association give it the right to bargain for them ; agreeunder the bylaws not to engage in individual bargaining, and agree to accept the negotiatedcontract. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the "Union Roofers Trust Account" for the month ending August 31 as requiredby the Association's contract with the Union.And, on October 19, 1963, a similarpayment was made for the month ending September 25, 1963.On August 20, 1963, Respondent wrote to the Joint Labor Relations Board. This isa Board set up under the grievance procedure of the contracts, composed equallyof contractor and union representatives, to handle grievances or disputes under thecontracts.The letter was referred to the Association, and no issue is raised by theGeneral Counsel as to whether it was sent to the proper party .4 In the letter, Strongstated:Persuant [sic] of that Artle [sic] in the Master Agreement dated August 15,1963; to and including August 15, 1967; pertaining to the termination of theMaster Contract, I, J. T. Strong d.b.a. as the Strong Roofing & Insulation Com-pany, located at 710 South Garfield Avenue, Alhambra; request action in ac-cordance with the above noted Article in the current Master Agreement [sic].Date of termination to be set at next regular meeting of the J.L.R.B., who,shall release depost [sic] of $400.00 held as guarantee of faithful performanceregarding labor payments as so described in Master Agreement.Here as well, it is apparent that Strong believed that the language he referred toprovided for a 60-day notice pursuant to which he could be released from the pro-visions of the contract.The reference to the $400 bond is to a bond required of theregular members of the Association under the Master Labor Contract to insure pay-ment of wages and fringe benefits. Strong also testified that he had made the fringebenefit payments in September and October, described above, pursuant to his conceptof honoring the contract for its last 60 days.About the end of September, according to Van Eyk, Strong telephoned the As-sociation and asked that his status as a regular member (under the contract) bechanged to that of an associate contractor member (nonunion); this meant a reduc-tion from $17.25 to $15 per month in dues. Respondent continued to pay the highersum on or about the first of the months of October, November, and December of 1963.On December 18, the Association reduced the amount of the payment to $15 permonth and placed a credit of $6 75 to Respondent on its books; this reflected a creditof $2.25 for each of the months of October, November, and December. I findthat the status of Respondent was changed to that of an associate contractor memberon December 18, retroactive to October 1, 1963.On September 30, 1963, the Association canceled Respondent's bond and onJanuary 3, 1964, the cash deposit of $400 was returned to him. The record furtherdiscloses that in September of 1964, Respondent withdrew from the Association.There have been three contacts of Respondent by representatives of the Unionsubsequent to the signing of the contract on August 14, 1963. On October 18 or 20,1963, according to Mrs. Joseph Strong who handles administrative details for Re-spondent, one Sheridan, a representative of the Union, called at the office and statedthat the Union wished Respondent to sign a copy of the newly negotiated agreement.As noted, this had been routine practice for many years.Mrs. Strong refused tosign,stating that her husband had previously notified the Association of his intentnot to resign, manifestly a reference to the letter of August 20, 1963.Mrs. Strongreaffirmed this position in a telephone conversation with Sheridan on the followingday.SheridanagainvisitedRespondent's office on December 10, 1963, and, accordingtoMrs. Strong, renewed his request that Respondent sign the contract.Mrs. Strongrefused, stating that she no longer had any "union men" and claiming that several(if not all) of her employees had withdrawn from the Union and were going intobusinessfor themselves.In April of 1964, William Nuttall, a representative of the Union, called uponStrong and asked him to sign the contract. Strong refused, referred to the numberof nonunion contractors in the area and stated, according to Nuttall, that "he wouldrather go non-union rather than sign it ... ' Strong admitted refusing to sign thecontract "for economic reasons."D. Analysis and conclusionsThe Board recognizes that employer members of a multiemployer bargaining unitmay withdraw from multiemployer bargaining. See, e.g.,Seattle Automotive Whole-salers Association, et al.,140 NLRB 1393. But a basic requisite has been that anemployer do so unequivocally and at an appropriate time.And the Board has made4This registered letter was not delivered until August 27. STRONG ROOFING & INSULATING CO.13itclear that an attempt at withdrawalafter amultiemployer agreement has beenreached is ineffective because the time has become inappropriate.See, e.g.,N.L.R.B.v. Jeffries Bank Note Co.,281 F. 2d 893 (C.A.9); Fairbanks Dairy, Division ofCooperdale Dairy Company,146 NLRB 893;Cooke & Jones, Inc.,146 NLRB 1664;Walker Electric Company,142 NLRB 1214; andDonaldson Sales, Inc.,141 NLRB1303.In the instant case, Respondent's letter of January 23,1962, manifestly had no legaleffect because the contract did not expire until August 14,1963, and it did not providefor a prior terminationAnd, in 1963,while negotiations were going on for a newcontract,Respondent was put on notice thereof,but took no steps to withdraw fromthe Association.Indeed, it proceeded to honor the new contract and lived up to itsfringe-benefit requirements for the months of August and September of 1963.Respondent has argued that in the three contacts with it by the Union, describedabove, the union representatives merely asked Respondent to sign the agreement anddid not state that Respondent was bound by the associationwide master contract.But it is clear that Respondent, and the record discloses that Strong was a past presi-dent of the Association presumably familiar with its procedures,was asked,on theseoccasions,to sign an individual contract after the master agreement had beennegotiated precisely as it had been in the past, the other regular members of theAssociation were also so asked. Stated otherwise,the associationwide contract wasnegotiated in 1963, and the members of the Association were thereafter respectivelyasked to sign individual copies, just as had been done in the past.Thisis not evidenceof a waiver and Respondent's contention to that effect is rejected.While Respondent changed its membership to that of associate contractor member,after the signing of the 1963 contract; reclaimed its bond; and,in 1964, withdrewfrom the Association,I fail to see how this helps it, all these occurring too late inthe day.And while Respondent draws attention to the fact that, when negotiations com-menced on new contracts,theAssociation was in the habit of sending proxies toregular members as well as to nonmembers,the record demonstrates that there wasno requirement that regular members sign and return the proxies,and in fact somedid not.Indeed, Strong admittedly did not sign all such proxies and did not recallwhether he signed one in 1960,desipte the fact that he lived up to the 1960 contract.I find,in view of the foregoing considerations,that, on and after April of 1964,Respondent,by failing and refusing to sign and honor the agreement negotiated bythe Association with the Union covering the period from August 15, 1963, throughAugust 15,1967, has refused to bargain and has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act. SeeMixermobile Manu-facturers,Inc.,149 NLRB 592;Ogle Protection Service, Inc., et al.,149 NLRB 545;andTulsa Sheet Metal Works, Inc.,149 NLRB 1487.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above,and occurring in con-nection with its operations described in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I shallrecommend that it cease and desist therefrom and that it take certain affirmative ac-tion designed to effectuate the policiesof the Act.It has been found that Respondent has refused to bargain with the Union as theduly designated representative of its employees in an appropriate unit. I shalltherefore recommend that Respondent sign and honor the agreement negotiated be-tween the Association and the Union covering the period from August 15, 1963,through August 15, 1967,and that it pay to the appropriate source any fringe benefitsprovided for therein.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. Joseph T.Strong d/b/a Strong Roofing & Insulating Co. is an employer withinthe meaning of Section 2(2) of the Act. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Roofers Local 36, United Slate, Tile and Composition Roofers, Damp andWaterproofWorkers Association is a labor organization within the meaning ofSection 2(5) of the Act.3.All roofers employed by members of Roofing Contractors' Association ofSouthern California, Inc., including Respondent, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.4.Roofers Local 36, United Slate, Tile and Composition Roofers, Damp andWaterproof Workers Association has been at all times since August 15, 1963, andnow is, the exclusive representative of all employees in the aforesaid appropriateunit within the meaning of Section 9(a) of the Act.5.By refusing on and after April 1964, to bargain in good faith with the Unionas the exclusive representative of its employees in the aforesaid appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) of the Act.6.By the foregoing conduct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing Findings of Fact and Conclusions of Law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondent, Joseph T. Strong d/b/a Strong Roofing & InsulatingCo., Alhambra, California, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize Roofers Local 36, United Slate, Tile and CompositionRoofers,Damp and Waterproof Workers Association as the representative of itsemployees in the above-described appropriate unit and refusing to honor the 1963-67contract between said Union and Roofing Contractors' Association of Southern-California, Inc.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities,, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Forthwith execute and honor the 1963-67 agreement between the Union andRoofing Contractors' Association of Southern California.(b) Pay to the appropriate source any fringe benefits provided for in the above-described contract.(c) Post at its offices at Alhambra, California, copies of, the attached notice andmarked "Appendix." 5 Copies of said notice, to be furnished by the Regional Directorfor Region 21, shall, after being duly signed by Respondent, be posted immediatelyupon receipt thereof, and be maintained by it for a period of 60 consecutive daysthereafter; in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to the insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps it'hastaken to comply herewith.65 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of a TrialExaminer"in the noticeIn the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words"aDecree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decision andOrder " ,6 In the event that this Recommended Order be adopted by the Board,this provision shallbe modified to read."Notifysaid Regional Director,inwriting,within 10 days from the-date of this Order, what steps the Respondent has taken to comply herewith." PORTLAND STEREOTYPERS' ETC., NO. 4815APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT refuseto recognizeRoofers Local 36, United Slate, Tile andComposition Roofers, Damp and Waterproof Workers Association as the repre-sentative of our roofing employees.WE WILL honorand sign thecontract executed between roofing Contractors'Association of Southern California, Inc. and Roofers Local. 36, United Slate,Tile and Composition Roofers, Damp and Waterproof Workers Association forthe period August 15, 1963, through August 15,1967,covering a unit of allroofers employed by members of said Association.WE WILL make whole the appropriate sources for any unpaid fringe benefitsprovided in the above contract.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the right to self-organization, to form labororganizations,to join or assist the above-named or any other labor organiza-tion, to bargain collectively -through representatives of their own choosing,to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labororganizationas a condition of employment.JOSEPH T. STRONG D/B/A STRONG ROOFING & INSULATING CO.Employer.Dated-------------------By-------------------------------- ------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,.and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 849South Broadway, Los Angeles, California, Telephone No. 688-5204, if they haveany question concerningthis notice or compliance with its provisions.PortlandStereotypers'and Electrotypers'Union No. 48and In-.ternationalStereotypers'and Electrotypers'Union of NorthAmerica, AFL-CIOandJournal Publishing Co. and OregonianPublishingCo.Case No. 36-CB-244. - April 20,1965- -SUPPLEMENTAL DECISION AND ORDEROn October 18, 1960, Trial Examiner Martin S. Bennett issued his:Intermediate Report in the above-entitled proceeding, finding thatRespondents had violated Section 8(b) (1) (B), (2), and (3) of theNational Labor Relations Act, as amended, by adamantly insisting-upon, during bargaining negotiations and then striking for, certainterms and conditions in a new collective-bargaining agreement.Herecommended that Respondents cease and desist therefrom, and takecertain affirmative action, as set forth in the Intermediate Report.Thereafter, the Respondents, the Charging Parties, and the GeneralCounsel filed exceptions to the Intermediate Report and supporting;briefs.152 NLRB No. 5.